                           Case 2:20-cr-00168-LPR Document 28 Filed 08/17/21 Page 1 of 5
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet t



                                           UNITEI) STATES DISTRICT COURT t
                                                              Eastern District of Arkansas                   By:
                                                                                                                   AMM
                                                                                                                             ·
                                                                                                                                 DO
                                                                                                                                      E•    LERK

              UNITED STATES OF AMERICA                                     ))      JUDGMENT IN A CRIMINAL CASEDEPCLERK
                                   v.                                      )
                                                                           )
                       FERNANDO MADRID                                             Case Number: 2:20-CR-00168-001 LPR
                                                                           )
                                                                           )       USM Number: 47145-380
                                                                           )
                                                                           )        Will Shelton(appointe~)
                                                                           )       Dclcndant' s Attorney
THE DEFENDANT:
!il' pleaded guilty to count(s)         1 of the indictment                                                                                               (

D pleaded nolo contendere to count(s)
  which was accepted by the coutt.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended
18 U.S.C. § 1791(a)(2)            Possession of a Prohibited Object in Prison (Weapon),                     5/9/2019                  1
and (b)(3)                        a Class D Felony



       The defendant is sentenced as provided in pages 2 through          _ _5_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reforrn Act of 1984.
D The defendant has been found not guilty on count(s)

• Count(s)                                               Dis        Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district with in 30 da of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fu · v paid. Ifordered to pay restitution,
the defenctant must notify the court and United States attorney of material changes in economic circum · nces.




                                                                                       Lee P. Rudofsky, United States District Judge
                                                                          Nam.: and Title of Judge


                                                                         . .Date
                                                                            . . . . . . . . . . . . . . . S:3:\:1:dC>ci\~--------
                           Case 2:20-cr-00168-LPR Document 28 Filed 08/17/21 Page 2 of 5
AO 245B (Rev. 09/19) Judgment in Criminal Case
                      Sheet 2- lmprisonment
                                                                                                   Judgment-Page   -=2-     of   5
 DEFENDANT: FERNANDO MADRID
 CASE NUMBER: 2:20-CR-00168-001 LPR

                                                          IMPRISONMENT
          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total tenn of:

 TWENTY-SEVEN (27) MONTHS to run consecutive to the sentence he is currently serving from the Western District of Texas
 (Docket Number 3:14-CR-01742).


      ~ The court makes the following recommendations to the Bureau of Prisons:
           IF DEFENDANT IS ELIGIBLE AND IF APPROPRIATE FOR DEFENDANT, the Court recommends that defendant be
           incarcerated FCC Forrest City or USP McCreary.



      liZ'.I The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
           D at      _________                   D a.m.      D p.m.        on

           D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           D before 2 p.m. on
           D as notified by the United States Marshal.
           D as notified by the Probation or Pretrial Services Office.


                                                                 RETURN
 r have executed this judgment as follows:




           Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STATES MARSHAL



                                                                         By---------------------
                                                                                             DEPUTY UNITED ST ATES 1\.1.ARSHAL
                           Case 2:20-cr-00168-LPR Document 28 Filed 08/17/21 Page 3 of 5
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page ____ of _ _ _ __
DEFENDANT: FERNANDO MADRID
CASE NUMBER: 2:20-CR-00168-001 LPR
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:

 No Supervised Release




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter. as determined by the court.
              D The above drug testing condition is suspended. based on the court's determination that you
                 pose a low risk of future substance abuse. (check /f applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     D You must cooperate in the collection of DNA as directed by d1e probation officer. (check /(applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable!
7.     D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with cite standard conditions that have been adopted by iliis court as well as wiili any other conditions on the attached
page.
                           Case 2:20-cr-00168-LPR Document 28 Filed 08/17/21 Page 4 of 5
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                      Judgment -   Page       4    of        5
 DEFENDANT: FERNANDO MADRID
 CASE NUMBER: 2:20-CR-00168-001 LPR
                                                CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                    Assessment                  Restitution                                    AVAA Assessment*               JVTA Assessment**
 TOTALS           $ 100.00                  $                        $                     $                              $



 D 'I"he determination ofrestitution is deferred until         ----~
                                                                           . An Amended .Judg,ment in a Criminal Case (AO 245C) will be
      entered after such detennination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment. each payee shall receive an approximately proportioned _P.ayment, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 1s·u.s.c. § 3664(i). all nonfederal victims must be paid
      before the United States is paid.

 Name of Pavee                                                   Total Loss***             Restitution Ordered            Priority or Percentage




 TOTALS                               s                           0.00        s                      0.00


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 36 \2(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default. pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the              D fine   D restitution.
       D the interest requirement for the           D     fine    D restitution is modified as follows:

 * Amy. VickvVand Andy Child Pomoiraphy Victim Assistance Act of2018, Pub. L. No. 115-299.
 ** Justice for ictims of Trafficking Act of 2015, Pub. L. No. 114-22.
 *** Findings for the total amount of losses are required under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on
 or after September 13. 1994, but before April 23. 1996.
AO 2458 (Rev. 09/19)
                           Case 2:20-cr-00168-LPR Document 28 Filed 08/17/21 Page 5 of 5
                       Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments

                                                                                                             Judgment - Page _ _5__ of -··-.. ··-·····-5_..........__
 DEFENDANT: FERNANDO MADRID
 CASE NUMBER: 2:20-CR-00168-001 LPR

                                                        SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     ~    Lump swn payment of$           100.00                due immediately. balance due

            •     not later than                                     , or
                                                                               •
            •     in accordance with     •    C,
                                                    •    D,      •    E, or         F below; or

 B     •    Payment to begin immediately (may be combined with                DC,       D D,or        D F below); or
 C     D Payment in equal                           (e.g., week{v, momhly, quarter~v) installments of $                 over a period of
                            (e.g., months or years). to commence                    (e.g.. 30 or 60 days) after the date of this judgment: or

 D     D Payment in equal           _ _ _ _ _ (e.g.. weekly, monrh(v, quarter/;~ installments of $ ____ over a period of
                            (e.g.. months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
            tenn of supervision; or

 E     •    Payment during the tenn of supervised release will commence within _____ (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     •    Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthis judgment imposes imprisonment, payment of criminal monetai.y penalties is due during
 the period of imprisonment. All criminal monetai.y penallies. except those payments made through the Federal Bureau of Prisons· Inmate
 Financial Responsibility Prograi.n, are made to the clerk of the court.

 The defendai.1t shall receive credit for all payments previously made toward any criminal monetai.y penalties imposed.



 D     Joint and Several

       Case Number
       Defendant and Co-Defendant Names                                                   Joint and Several                   Corr~sponding_ Payee,
       (including defendant n11mbe1~                          Total Amount                     Amount                             tf appropriate




 D     The defenda1.1t shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 D     The defendant shall forfeit the defendant's interest in the following property to the United States:



 Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
 (5J fine l?rincipal, (6) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, mcluding cost of
 prosecutmn and court costs.
